DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action responds to the amendment and argument filed by applicant on September 09, 2021. In response to the Office Action mailed on June 10, 2021. 
Claims 1-3, 9-10 and 17-18 are currently amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2018/0268387, hereinafter Bradley), in view of Desai et al. (US 2014/0089120, hereinafter Desai), and further in view of Hart (US 2012/0150687).
claims 1, 9 and 17 Bradley discloses a computer-implemented method, system and computer program product, comprising:
installing a first message protocol from a plurality of message protocols on a first transaction terminal based on a first provider of the first transaction terminal (paragraphs [0022] – [0023]);
engaging, with the first transaction terminal, a first payment device type module corresponding to a payment device type associated with a first payment device used to initiate a first transaction, the first payment device type module enabling the reading of first payment data associated with the first transaction from the first payment device (paragraphs [0022] – [0023] discloses initiating first transaction and paragraph ); 
using the first payment type module, reading with the first transaction terminal the first payment data from the first payment device (paragraphs [0042] – [0043]);
generating with the first transaction terminal  a first message by converting the read first payment data according to the first message protocol (paragraphs [0042] – [0043]);
translating, with the first transaction terminal the first message from the first message protocol to the standard message protocol with the adapter layer to form a first transaction message including the first payment data associated with the first transaction (paragraphs [0042] – [0043]); and
communicating, with the first transaction terminal, the first transaction message to a transaction processing system to cause an electronic payment processing network to process the first transaction (paragraphs [0042] – [0043]).
Bradley discloses all of the limitations above but does not explicitly disclose the feature of installing, an adapter layer wherein the adapter layer comprises a mapping from at least one 
However, Desai teaches the feature of installing, an adapter layer wherein the adapter layer comprises a mapping from at least one of the plurality of message protocols to a standard message protocol, wherein the at least one of the plurality of message protocols comprises the first message protocol (claims 1-2 and 4), and 
Hart teaches the feature , wherein the payment device type comprises at least one of a magnetic stripe payment device, a chip payment device, or a contactless payment device (abstract and paragraph [0012]), and 
wherein the message protocol specifying at least one of a message format or arrangement of the payment data (abstract and paragraph [0040]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Bradley at the time of the invention to include the feature of mapping from at least one of the plurality of message protocols to a standard message protocol, wherein the at least one of the plurality of message protocols comprises the first message protocol, as taught by Desai  and , wherein the payment device type comprises at least one of a magnetic stripe payment device, a chip payment device, or a contactless payment device and wherein the message protocol specifying at least one of a message format or arrangement of the payment data, as taught by Hart in order to facilitate transaction.
claims 2, 10 and 18 Desai further teaches the feature comprising: installing, a second message protocol from the plurality of message protocols on a second transaction terminal based on a second provider of the second transaction terminal, wherein the second message protocol is different from the first message protocol (claims 1-2 and 4).;
installing, the adapter layer on the second transaction terminal, wherein the at least one of the plurality of message protocols comprises the second message protocol (abstract, claims 1-2);
translating, with at least one processor, the second message from the second message protocol to the standard message protocol with the adapter layer to form a second transaction message including the second payment data associated with the second transaction (abstract, claims 1-2); and
communicating, with at least one processor, the second transaction message to the transaction processing system (abstract, claims 1-2), and 
Hart further teaches the feature of using the second payment type module, reading with the second transaction terminal the second payment data from the second payment  (abstract, paragraphs [0006] – [0007] );
generating a message by converting the read payment data using the second message protocol, the second message protocol specifying at least one of a second message format or arrangement of the second payment data (abstract, paragraphs [0006] – [0007] ).
With respect to claims 3, 11 and 19 Desai further teaches the feature, wherein installing the first message protocol comprises installing at least two of the plurality of message protocols on the first transaction terminal, wherein the at least two message protocols include the first message protocol and a second message protocol, wherein the method further comprises:

selecting, the first message protocol from the at least two message protocols based on the first provider of the first transaction terminal, wherein the first message is generated in response to selecting the first message protocol (paragraph [0076] claims 1-2).
With respect to claims 4, 12 and 20 Desai further teaches the feature, wherein only one provider-specific message protocol is installed on the first transaction terminal, wherein the one provider-specific message protocol comprises the first message protocol (paragraph [0076], claims 1-2).
With respect to claims 5 and 13 Desai further teaches the feature, wherein the adapter layer comprises only one mapping from the one provider-specific message protocol to the standard message protocol (paragraph [0076], claims 1-2).
With respect to claims 6 and 14 Desai further teaches the feature, wherein the first transaction terminal comprises a point-of-sale (POS) device comprising at least one of a chip payment device reader, a magnetic stripe payment device reader, a contactless payment device reader, or any combination thereof (paragraph [0017]).
With respect to claims 7 and 15 Desai further teaches the feature, wherein the standard message protocol specifies a predetermined message format associated with at least one of the transaction processing system, an issuer system, a gateway system, an acquirer system, or any combination thereof (paragraphs [0017] and [0019]).
With respect to claims 8 and 16 Desai further teaches the feature, wherein the standard message protocol is specified by an international banking standard (paragraph [0529]).

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROKIB MASUD/Primary Examiner, Art Unit 3687